Title: To George Washington from Major General Philip Schuyler, 14 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort Edward [N.Y.] July 14th 1777.

On the 12th Instant General St Clair arrived here—As he fell in with Hudson’s River about twelve Miles below this, I ordered the Troops to halt at Fort Miller, having no Kind of Shelter for them, at any other place and not even a Sufficiency of Boards at that—What the Number is that have arrived, I have not yet been able to learn, as the greatest Confusion imaginable prevails here—General St Clair supposes about fifteen hundred. Nor can I say what Militia are in this Quarter—I do

not however suppose that our whole Strength in this Department exceeds four thousand five hundred Men.
Colonel Warner, with the Remains of his Regiment, I have ordered to remain on what are commonly called the New Hampshire Grants, together with the Militia from that part of this State—He has Directions to drive off all the Cattle and Carriages, but whether he will be able to effect it is a Doubt, as I am informed a very great proportion of the Inhabitants are taking protections from General Burgoyne as most of those in this Quarter are also willing to do.
Two Regiments of the Militia from the State of the Massachusetts, under the Command of Leonard and Wells, who were sent up to supply, in part, the Deficiencies of the other Regiments from that State are to a Man gone Home.
General Nixon arrived the Night before last with his Brigade—From the Slowness with which they moved from Albany to this, being four Days marching forty six Miles, I was led to conclude that they were a formidable Body: but to my great Mortification I find the whole to consist of five hundred & seventy five Rank and File fit for Duty and eleven sick—Several of these are Negroes and many of them young small and feeble Boys.
Desertion prevails and Disease gains Ground nor is it to be wondered at, for we have neither Tents, Houses, Barns, Boards or any Shelter, except a little Brush—Every Rain that falls, and we have it in great Abundance almost every Day, wets the Men to the Skin—We are besides in great Want of every Kind of Necessaries, provisions excepted—Camp Kettles we have so few that we cannot afford above one to twenty Men. Altho’ we have near fifteen Tons of powder, yet we have so little Lead, that I could not give each Man above fifteen Rounds, and altho’ I have saved about thirty pieces of light Artillery yet I have not a single Carriage for them, so that my whole Train of Artillery consists of two Iron Field pieces, which General Nixon brought up with his Brigade.
I have indeed written to Springfield for the Cannon which was there, but the Answer I got was, that they were all ordered another Way. I have also written for a Variety of Articles to that place and to Boston, not that I expect any Thing will be sent me (but that I may stand justified) for I have never yet been able to get much of any Thing from thence—In this Situation, I have only to look up to your Excellency for Relief, and permit me to entreat you to send a Reinforcement of Troops and such a Supply of Artillery, Ammunition and every other Necessary (except provisions and powder) as an Army ought to have, if it can possibly be spared.
An Express has passed thro’ the Country from General Burgoyne to

General Howe—The latter will probably on Receipt thereof immediately move up Hudson’s River.
Inclose your Excellency Copy of the proceedings of a Council of General Officers held at Tyonderoga, Copy of which I beg you will transmit to Congress and be so good as to mention that I have not Time to do myself the Honor to write them. It contains the principles on which the Evacuation of that Fortress took place.
If the Enemy will permit us to pass unmolested three Days longer to Fort George, I shall be able to bring away all the Stores from thence and then draw off the few Troops we have there.
Yesterday, accompanied by the General Officers and Engineers I examined the Country, and found a very defensible Spot about four Miles below this, to which place we are this Day moving part of the Army and our Stores—I propose remaining here until Fort George is abandoned, and as much longer as the Enemy will permit me.
General Nixon with his Brigade, supported by about six hundred Militia is advanced to Fort Ann to fell Trees into Wood Creek, and into the Road from Fort Ann to this place. I have also stationed a Body of Militia, about five Miles on this Side of Fort George to cover the Retreat of the Garrison now at that place.
We are informed that part of the Enemy are still at Skenesborough, and that a Body is coming by the Way of Lake George—I hope it will not be very soon. Adieu my dear Sir and believe me unfeignedly and with great Respect—Your Excellency’s most obedient humble Servant

Ph: Schuyler

